          Case 1:19-cv-10577-LGS Document 15 Filed 01/02/20 Page 1 of 2
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




January 2, 2020

ECF

Hon. Lorna G. Schofield
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Jane Doe 1000 v. Darren K. Indyke and Richard D. Kahn in their capacities as the
        executors of the Estate of Jeffrey Edward Epstein, Case No. 19-cv-10577-LGS

Dear Judge Schofield:

We represent Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of Jeffrey E.
Epstein (together, “Defendants”) in the referenced action. Defendants respectfully request that
the Court refer this action to Magistrate Judge Debra C. Freeman for General Pretrial (including
scheduling, discovery, non-dispositive pretrial motions, and settlement). Plaintiff consents to
this request.

As a matter of context, several other Judges in this District have collectively referred to
Magistrate Freeman for General Pretrial numerous actions against Defendants in their
capacities as Co-Executors of the Estate of Jeffrey E. Epstein, including two actions in which
the parties are represented by the respective counsel of record in this action.1 Magistrate
Freeman held a status conference on November 21, 2019, which counsel of record for the
parties to this action attended. Magistrate Freeman requested the parties in the matters
referred to Her Honor to submit status reports on January 10, 2020.




1See Teresa Helm v. Darren K. Indyke and Richard D. Kahn, in their capacities as the executors of the
Estate of Jeffrey Edward Epstein, Case No. 19-cv-10476-PGG-DCF, Order of Reference (ECF Doc. 6)
(S.D.N.Y. Nov. 21, 2019); Juliette Bryant v. Darren K. Indyke and Richard D. Kahn, in their capacities as
the executors of the Estate of Jeffrey Edward Epstein, Case No. 19-cv-10479-ALC-DCF, Order of
Reference (ECF Doc. 8) (S.D.N.Y. Dec. 26, 2019).
          Case 1:19-cv-10577-LGS Document 15 Filed 01/02/20 Page 2 of 2
January 2, 2020
Page 2




The parties are aware that this Court had planned for the parties to submit Joint Letters and
Civil Case Management Plans and Scheduling Orders today. However, in light of this request
for referral to Magistrate Judge Freeman, the parties request the Court’s guidance on whether
these documents should be submitted.

Respectfully submitted,


s/Bennet J. Moskowitz
Bennet J. Moskowitz
